314 F. Supp. 277 (1970)
Billie Etta ARNOLD, on her own behalf and on behalf of all others similarly situated, Plaintiff,
v.
HALIFAX HOSPITAL DISTRICT, a Special Taxing District in Volusia County, Florida, Defendant.
No. 70-113-Civ-J.
United States District Court, M. D. Florida, Jacksonville Division.
March 10, 1970.
Warren H. Cobb, Daytona Beach, Fla., for plaintiff.
Wesley A. Fink, Fink & Loucks, Daytona Beach, Fla., for defendant.

ORDER
SCOTT, District Judge.
This cause coming on this day to be heard upon the complaint of the plaintiff, and the Court finding from the testimony introduced that some applicants have been denied medical care and treatment at the defendant's Family Practice Clinic because such applicants have not resided in the Halifax Hospital District for a period of one year, as required by the charter of the Halifax Hospital District, it is thereupon,
Ordered and adjudged:
1. That the defendant Halifax Hospital District shall furnish medical care and treatment through its facilities to indigents without regard to the length of durational residency of such indigents.
2. That the durational residency requirements of one year, as provided in Section 19 of Chapter 11272, Laws of Florida, 1925, as amended, is hereby declared to be null and void as violative of the Fourteenth Amendment to the Constitution of the United States.